 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   SENTRY SELECT INSURANCE                                Case No.: 21-CV-251 JLS (RBB)
     COMPANY, a Wisconsin corporation,
12
                                           Plaintiff,       ORDER GRANTING DEFENDANT’S
13                                                          MOTION FOR SUBSTITUTION OF
     v.                                                     ATTORNEY
14
     PHILADELPHIA INDEMNITY
15                                                          (ECF Nos. 19, 20)
     INSURANCE COMPANY,
16   a Pennsylvania corporation,
17                                       Defendant.
18
19          Presently before the Court is Defendant Philadelphia Indemnity Insurance
20   Company’s (“PIIC”) Motion for Substitution of Attorney (“Mot.,” ECF Nos. 19, 20). 1 PIIC
21   seeks to substitute Negar Azarfar, State Bar No. 267627, of Clyde & Co., for its former
22   counsel, Dianne J. Meconis, State Bar No. 120895, of Foran Glennon Palandech Ponzi &
23   Rudloff PC. Id. at 1–2.
24   ///
25   ///
26
27   1
       Although styled a “Joint Motion,” it does not appear that Plaintiff Sentry Select Insurance Company
28   signed the Motion. The two documents submitted also appear substantively identical except for the
     inclusion of a proposed order with the earlier filed document.

                                                        1
                                                                                       21-CV-251 JLS (RBB)
 1        Good cause appearing, the Court GRANTS the Motion. The Clerk of the Court
 2   SHALL TERMINATE Dianne J. Meconis as counsel of record for PIIC and SHALL
 3   SUBSTITUTE Negar Azarfar as counsel of record for PIIC in her stead.
 4        IT IS SO ORDERED.
 5   Dated: June 8, 2021
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2
                                                                            21-CV-251 JLS (RBB)
